Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters: 

Claim Objections
Claims 7-8,17-18 are objected to because of the following informalities:  

Claim 7 recites “...a communication port, a power outlet port, and an antenna port...” should be “...a communication port, a power output port, and an antenna port...”
Examiner believes the limitation should recite power output port rather than 
power outlet port. Claim 7 further recites “the power output port being electrically coupled to the power supply” ...

Claim 8 is also objected to as being dependent upon an objected base claim.

Claim 17 recites “the WLAN interface including a WLAN transceiver/MODEM configured to communicate WLAN communications” should be “a WLAN interface including a WLAN transceiver/MODEM configured to communicate WLAN communications”:
Claim 17 is already an independent claim. The dependent claim 17 numbering is in error (it appears it depends on itself, even though there are two claims 17, independent claim 17 and dependent claim 17). Therefore, the dependent claim 17 should be renumbered. 

Claim 18 is also objected to as being dependent upon an objected base claim.
  Appropriate correction is required.

Allowable Subject Matter
Claims 1-6,9-16,19-20 are allowed.
Claims 7,17 would be allowable if rewritten or amended to overcome the objection, set forth in this Office action.
Claims 8,18 would be allowable if rewritten to overcome the objection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Prior art reference Govindassamy (US 10,154,455) discloses a method and apparatus for broadcast information using hotspot device that includes WLAN access point modem and WWAN modem. The hotspot device communicates with client devices within short range.

Reclaims 1-16,19-20
	Prior art reference failed to teach or disclose Method and portable wireless access point for extended range communications the portable wireless access point comprising: an enclosure defining an internal area and an external surface; a power supply affixed to the enclosure, said power supply including a power distribution network; a wireless local area network (WLAN) interface affixed to the enclosure and electrically connected to the power distribution network of the power supply, the WLAN interface arranged as a WLAN modem/router, the WLAN interface including a WLAN transceiver/MODEM configured to communicate WLAN communications; a wireless wide area network (WWAN) interface affixed to the enclosure and electrically connected to the power distribution network of the power supply, the WWAN interface arranged as a WWAN radio including a WWAN transceiver/MODEM configured to communicate WWAN communications, and a standard power port communicably coupled to the WWAN transceiver/MODEM, the standard power port configured to communicate full duplex the WWAN communications at a standard power with at least one WWAN; an inter-networker affixed to the enclosure and electrically powered via the power distribution network of the power supply, the inter-networker communicably coupled to the WWAN interface and to the WLAN interface, the inter-networker configured to convert the WWAN communications of the WWAN interface to WLAN communications, the inter-networker further configured to convert the WLAN communications of the WLAN interface to the WWAN communications; and -51-PATENT 10019-001CIP a user interface communicably coupled to the inter-networker, the user interface configured to initiate and terminate operation of the portable wireless access point.

Reclaims 17-18
	Prior art reference failed to teach or disclose A portable wireless access point for extended range communications the portable wireless access point comprising: an enclosure defining an internal area and an external surface; a power supply affixed to the enclosure, said power supply including a power distribution network; a wireless wide area network (WWAN) interface affixed to the enclosure and electrically connected to the power distribution network, the WWAN interface arranged as a WWAN radio including a WWAN transceiver/MODEM configured to communicate WWAN communications, a standard power port communicably coupled to the WWAN transceiver/MODEM, the standard power port configured to communicate full duplex the WWAN communications at a standard power with at least one WWAN, and -56-PATENT 10019-001CIP a high power port communicably coupled to the WWAN transceiver/MODEM, the high power port configured to communicate full duplex the WWAN communications at a high power with at least one WWAN, said high power being greater than the standard power; a wireless local area network (WLAN) arranged as a WLAN modem/router, the WLAN interface including a WLAN transceiver/MODEM configured to communicate WLAN communications; an inter-networker affixed to the enclosure and electrically powered via the power distribution network, the inter-networker communicably coupled to the WWAN interface and communicably coupleable to the WLAN interface, the inter-networker configured to convert the WWAN communications of the WWAN interface to WLAN communications, the inter-networker further configured to convert the WLAN communications of the WLAN interface to the WWAN communications; and a user interface communicably coupled to the inter-networker, the user interface configured to initiate and terminate operation of the portable wireless access point.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEL GUARINO whose telephone number is (571)270-1198. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAHEL GUARINO/Primary Examiner, Art Unit 2631